Title: To Thomas Jefferson from William Hay, 18 February 1791
From: Hay, William
To: Jefferson, Thomas



Dear Sir
Richmond February 18th. 1791

Your Determination respecting the Encyclopédie in which Mr. Madison concurs with you, is perfectly satisfactory to me, and  the more so, as you so obligingly offer your Services to dispose of it in Philadelphia. As I now consider myself bound to pay Doctr. Currie the Value of the original Subscription in standard English Books, perhaps you will be able to swap the Encylopédie with some of the Booksellers, for such Books as the Doctor may chuse. In this View, I shall call on the Doctr. for a List of the Books he wants and enclose it to you. As I know well you have very little Time to devote to private Correspondence, I must beg pardon for troubling you with this Business. Permit me, Sir, to inform you, that I would be happy to have it my Power to serve you, and to assure you that I am with great Esteem & Respect Dear Sir Your most Obt. Hbl. Sevt,

Wm. Hay

P.S. The Account of the Livraisons and Doctr. Currie’s List are enclosed.

